Per Curiam.
Petitioner was found guilty of the unlawful possession of cannabis sativa, or marijuana, under the provisions of RCW 69.33.220(13), on April 18, 1969. On May 1, 1969, a notice of appeal was entered; however, on January 2, 1970, the appeal was dismissed. On January 5, 1970, a warrant of commitment was rendered by the superior court. On July 20, 1970, a petition for a writ of habeas corpus was filed. In State v. Zornes, 78 Wn.2d 9, 475 P.2d 109 (1970), and State v. Saliva, 78 Wn.2d 489, 475 P.2d 884 (1970), we held that the Uniform Narcotic Drug Act (RCW 69.33) becomes inapplicable to a criminal offense involving marijuana, whether the proceeding be at the prosecution stage or pending appeal as of the effective date of Laws of 1969, Ex. Ses., ch. 256, § 7(13), p. 2386 (August 11, 1969), which removed marijuana from the scope of the act. Since the appeal was pending at the time of the effective date of the amendment to the act, the judgment, sentence, and warrant of commitment must be vacated, without prejudice, however, to any right the state may have to proceed under the dangerous drug act (RCW 69.40).
It is so ordered.